 In the Matter of HERTZ' DRIV-UR-SELF STATIONS, INC., EMPLOYERandLOCAL #314, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONERCaseNo. 17-RC-64.DecidedJuly 20,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in thiscase, the Board finds :1.The business of the EmployerHertz Driv-Ur-Self Stations, Inc., a Delaware corporation with itsprincipalofficesin Chicago, Illinois, is engaged in the automobile andtruck rental business.The Employer operates divisions in 20 citiesin as many States throughout the United States.At the divisionlocated in Kansas City, Missouri, the only division involved in thisproceeding, the Employer operates a private garage which is usedsolely for the purpose of storing, maintaining, and repairing the ve-hicles owned by it and leased or rented to its various customers.The Employer purchases locally all the supplies and materials usedin connection with the maintenance and repair of its vehicles.During1947, trucks and passengercarsvalued at approximately $100,000 wereshipped to the Employer from points outside the State of Missouri?During that same year, the Employer's gross income, derived from therental of such equipment, exceeded $100,000, approximately 25 percentof which consisted of truck rentals paid by commercial customers whoused this equipment to transport merchandise in interstate commerce.Trucks are leased under long-term contracts, pursuant to which theEmployer is obligated to maintain and repair the leased equipment;1The Employer statedthatits purchases of equipment during1947were much greaterthan its purchasesin any normalyear because of the fact that such equipment becamemore readily availablein 1947 than it hadbeen in the years preceding and duringthe war.78 N. L. It. B., No. 54.422 BERTZ DRIV-UR-SELF STATIONS,INC.423most of such servicing is performed in the Employer's garage. Passen-ger vehicles are generally rented "over-the-counter," pursuant to con-tracts which provide that the car shall not be operated outside the State.The Employer admits, however, that there is no way of checking onwhether or not this provision is complied with. It is clear that theEmployer relies materially on interstate shipments to obtain the equip-ment which it leases to its customers and that a substantial portion ofthe equipment so leased is used in interstate commerce,The Employer neither admits nor denies that it is engaged incommerce within the meaning of the National Labor Relations Act.Upon the basis of the foregoing facts, and especially in view of theNation-wide operations of the Employer, of which its Kansas Citydivision is only a part, we find that the Employer is engaged in com-merce within the meaning of the Act.22.The labor organizations named below claim to represent em-ployees of the Employer 33.A question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All production and maintenance employees of the Employer'sKansas City, Missouri, division, including all automobile mechanics,mechanics' helpers, tire men, lubrication men, and car washers, but ex-cluding salesmen, clerical employees, and all supervisors as defined inthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be. conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelyn Cf.Matterof Liddon White Truck Company, Inc., 76N.L. R. B. 1181(not a multi-State enterprise).8Local 447,U. A. W., A. F.L., was permitted to intervene on the basis of its contractualinterest in this matter.The contract between the Intervenor and the Employer is not abar to this proceeding, however.Matter of Mill B, Inc., et al.,40_ N. L.R. B. 346 ;Matterof Tha Wheiand Company,72 N. L.R. B. 351. 424DECISIONS OF NATIONAL LABOR.RELATIONS BOARDpreceding the date of this Direction of Election,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also exclud-ing employees on strike who are not entitled to reinstatement, todeterminewhether theydesire to be represented,for purposes of col-lective bargaining,by Local #314, International Association of Ma-chinists, or by Local Union No. 447,United Automobile Workers ofAmerica, A. F. L., or by neither.